

	

		II

		109th CONGRESS

		2d Session

		S. 2642

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mrs. Feinstein (for

			 herself, Ms. Snowe,

			 Mr. Levin, Ms.

			 Cantwell, Ms. Mikulski,

			 Mrs. Boxer, and Mr. Harkin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Agriculture, Nutrition, and Forestry

		

		A BILL

		To amend the Commodity Exchange Act to add

		  a provision relating to reporting and recordkeeping for positions involving

		  energy commodities.

	

	

		1.Short titleThis Act may be cited as the

			 Oil and Gas Traders Oversight Act of

			 2006.

		2.Reporting and

			 recordkeeping for positions involving energy commodities

			(a)In

			 generalSection 2(h) of the

			 Commodity Exchange Act (7 U.S.C. 2(h)) is amended by adding at the end the

			 following:

				

					(7)Reporting and

				recordkeeping for positions involving energy commodities

						(A)DefinitionsIn this paragraph:

							(i)Domestic

				terminalThe term

				domestic terminal means a technology, software, or other means of

				providing electronic access within the United States to a contract, agreement,

				or transaction traded on a foreign board of trade.

							(ii)Energy

				commodityThe term

				energy commodity means a commodity or the derivatives of a

				commodity that is used primarily as a source of energy, including—

								(I)coal;

								(II)crude oil;

								(III)gasoline;

								(IV)heating oil;

								(V)diesel fuel;

								(VI)electricity;

								(VII)propane; and

								(VIII)natural gas.

								(iii)Reportable

				contractThe term

				reportable contract means—

								(I)a contract, agreement, or transaction

				involving an energy commodity, executed on an electronic trading facility,

				or

								(II)a contract, agreement, or transaction for

				future delivery involving an energy commodity for which the underlying energy

				commodity has a physical delivery point within the United States and that is

				executed through a domestic terminal.

								(B)Record

				keepingThe Commission, by

				rule, shall require any person holding, maintaining, or controlling any

				position in any reportable contract under this section—

							(i)to maintain such records as directed by the

				Commission for a period of 5 years, or longer, if directed by the Commission;

				and

							(ii)to provide such records upon request to the

				Commission or the Department of Justice.

							(C)Reporting of

				positions involving energy commoditiesThe Commission shall prescribe rules

				requiring such regular or continuous reporting of positions in a reportable

				contract in accordance with such requirements regarding size limits for

				reportable positions and the form, timing, and manner of filing such reports

				under this paragraph, as the Commission shall determine.

						(D)Other rules not

				affected

							(i)In

				generalExcept as provided in

				clause (ii), this paragraph does not prohibit or impair the adoption by any

				board of trade licensed, designated, or registered by the Commission of any

				bylaw, rule, regulation, or resolution requiring reports of positions in any

				agreement, contract, or transaction made in connection with a contract of sale

				for future delivery of an energy commodity (including such a contract of sale),

				including any bylaw, rule, regulation, or resolution pertaining to filing or

				recordkeeping, which may be held by any person subject to the rules of the

				board of trade.

							(ii)ExceptionAny bylaw, rule, regulation, or resolution

				established by a board of trade described in clause (i) shall not be

				inconsistent with any requirement prescribed by the Commission under this

				paragraph.

							(E)Contract,

				agreement, or transaction for future deliveryNotwithstanding sections 4(b) and 4a, the

				Commission shall subject a contract, agreement, or transaction for future

				delivery in an energy commodity to the requirements established by this

				paragraph.

						.

			(b)Conforming

			 amendmentsSection 4a(e) of

			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended—

				(1)in the first sentence—

					(A)by inserting or by an electronic

			 trading facility operating in reliance on section 2(h)(3) after

			 registered by the Commission; and

					(B)by inserting electronic trading

			 facility, before or such board of trade; and

					(2)in the second sentence, by inserting

			 or by an electronic trading facility operating in reliance on section

			 2(h)(3) after registered by the Commission.

				

